OPINION
PER CURIAM:
A motion has been filed in this court by the appellants, who were substituted plaintiffs in the Common Pleas Court, seeking an order of the court requiring the defendant Employees Transit Lines, Inc., to permit appellants to inspect and make copies of the books and records of that company; and further to require said defendant to produce said books and records at the trial of this cause.
On the authority of 17 O. Jur., Evidence, §501, the motion is overruled.
A further motion of appellants for a temporary injunction is also overruled.
WASHBURN, PJ., DOYLE, J., & STEVENS, J., concur.